DETAILED ACTION

Claims 1. 4-17 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the combination of the pressure detecting system as presented in the independent claims 1 and 17,   Major emphasis is being placed upon the provision of various specific circuits such as pressure, signal generating, frequency, feedback, and comparing circuit, and their relation to each other.  The comparing  sensing circuit generates oscillating signals by comparing voltage.  The pressure sensing circuit has M sensing sub-circuits which a first terminal of each M sub-circuit which is coupled to 2Application No.: 16/346,200Docket No.: P190367US00a first input terminal of the comparing circuit, a second terminal of each of the M pressure sensing sub-circuits is coupled to the output terminal of the comparing circuit, and each of the M pressure sensing circuits is configured to participate in oscillation of the oscillating circuit when a corresponding first transistor is turned on, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Czarnocki U.S. Patent No. 4,559,611.  While it shows some of the various circuits, it fails to specifically teach the feedback or the comparing circuits, and their characteristics, as mentioned above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, February 24, 2022